NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MICHAEL EMMANUEL TAVERAS,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-3797
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 2, 2019.

Appeal from the Circuit Court for Polk
County; William Sites, Judge.

Howard L. Dimmig, II, Public
Defender, and Warren A.
Zimmerman, Special Assistant
Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Lara E. Breslow,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


BLACK, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.